In a negligence claim to recover damages for personal injuries, the defendant State of New York appeals, as limited by its brief, from so much of an order of the Court of Claims (Lengyel, J.), dated January 29, 1986, as denied its motion to dismiss the claim as against it pursuant to CPLR 3211 (a) (7) for failure to state a cause of action, or, alternatively, for summary judgment dismissing the claim as against it pursuant to CPLR 3212.
Ordered that the order is affirmed insofar as appealed from, with costs.
The challenged pleading properly asserts a cause of action. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.